Case 3:19-mc-00027-BJD-JRK Document 76 Filed 09/23/20 Page 1 of 2 PageID 2044




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


   IN THE MATTER OF THE
   EXTRADITION OF                                 Case No. 3:19-mc-27-J-39JRK
   ALEKSANDR ROTKO
   __________________________________


                     UNITED STATES’ MOTION TO DISMISS
                       COMPLAINT FOR EXTRADITION

          The United States of America, through the undersigned Assistant United

   States Attorney, moves to dismiss its Complaint for Provisional Arrest With a

   View Toward Extradition (18 U.S.C. § 3184) (doc. 1) and to withdraw the request

   for the Court to certify Aleksandr Rotko’s extradition to the Secretary of State, as

   set forth in the United States’ Memorandum of Law in Support of Extradition

   (doc. 55). On September 10, 2020, the Department of Justice Office of

   International Affairs (“OIA”) received from Estonian authorities the attached

   documents, which include the following statement from the Estonian Ministry of

   Justice:

          Due to the termination of the criminal proceedings in Estonia
          against Aleksandr Rotko, the grounds for taking the person into the
          preventive custody have ceased to exist. The Prosecutor’s Office of
          the Republic of Estonia shall waive the request to extradite Aleksndr
          Rotko from the United States and therefore, the extradition request
          is withdrawn.
Case 3:19-mc-00027-BJD-JRK Document 76 Filed 09/23/20 Page 2 of 2 PageID 2045




   Although these documents have not yet been received by the State Department

   through diplomatic channels, OIA has authorized the undersigned to dismiss the

   extradition request. Accordingly, in light of Estonia’s no longer seeking Rotko’s

   extradition, the government requests that the Court dismiss the complaint and

   close this matter.

                                            Respectfully submitted,

                                            MARIA CHAPA LOPEZ
                                            United States Attorney


                                       By: /s/ Arnold B. Corsmeier
                                           ARNOLD B. CORSMEIER
                                           Assistant United States Attorney
                                           Florida Bar No. 869139
                                           300 N. Hogan Street, Suite 700
                                           Jacksonville, FL 32202-4270
                                           Telephone: (904) 301-6300
                                           Facsimile: (904) 301-6310
                                           E-mail:      chip.corsmeier@usdoj.gov

                             CERTIFICATE OF SERVICE

         I hereby certify that on September 23, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system which will

   send a notice of electronic filing to the following:

         O. David Barksdale, Esq.
         Marcos D. Jimenez, Esq.

                                            /s/ Arnold B. Corsmeier
                                            ARNOLD B. CORSMEIER
                                            Assistant United States Attorney

                                             2
